Citation Nr: 0931337	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right upper 
extremity disability due to multiple sclerosis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a left upper 
extremity disability due to multiple sclerosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Marine Corps from March 1953 to July 1980, during the Korean 
Conflict and Vietnam Era.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, denied a rating in 
excess of 40 percent for a right upper extremity disability 
due to multiple sclerosis, a rating in excess of 30 percent 
for a left upper extremity disability due to multiple 
sclerosis, and entitlement to special monthly compensation 
(SMC) based on a need for regular aid and attendance or being 
housebound.  The Veteran perfected an appeal of this 
decision.  The Board remanded this case in August 2007 for 
further development.

The Board notes that the February 2003 rating decision also 
denied entitlement to SMC on account of loss of use of both 
upper extremities.  The Veteran initiated an appeal of this 
issue by filing a notice of disagreement in August 2003; 
however, he did not complete his appeal by filing a timely 
substantive appeal as to that issue, after the RO issued its 
March 2004 statement of the case.  See 38 U.S.C.A.              
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  
Accordingly, this issue will not be addressed in decision 
below.

Further, entitlement an additional monthly aid and attendance 
allowance at the rate provided in 38 U.S.C.A. § 1114(r)(2), 
on the basis of entitlement to the maximum authorized SMC 
rate under 38 U.S.C.A. § 1114(p) and being in need of regular 
aid and attendance, and, in addition, on account of need of a 
higher level of care, was granted an April 2009 rating 
decision.  Therefore, this issue of SMC is no longer a part 
of the current appeal.





FINDINGS OF FACT

1.  The right upper extremity (major) disability, secondary 
to multiple sclerosis, is manifested by incomplete paralysis 
of all nerves, atrophy of all muscles, the loss of dexterity 
and generalized weakness, inability to grip objects requiring 
fine motor skills, and feed himself consistently (although he 
has special utensils designed for eating), all of which is 
productive of  "moderate" impairment.

2.  The left upper extremity disability (minor), secondary to 
multiple sclerosis, is manifested by incomplete paralysis of 
all nerves, atrophy of all muscles, the loss of dexterity and 
generalized weakness, inability to grip objects requiring 
fine motor skills, and feed himself consistently (although he 
has special utensils designed for eating), all of which is 
productive of  "moderate" impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
right upper extremity (major) disability due to multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, 
Diagnostic Codes 8018-8513 (2008). 

2.  The criteria for a rating in excess of 30 percent for a 
left upper extremity (minor) disability due to multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, 
Diagnostic Codes 8018-8513 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.
§§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  The United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Prinicipi, 
18 Vet. App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in 
the February 2003 rating decision, he was provided notice of 
the VCAA in July 2002.  An additional VCAA letter was sent in 
August 2007.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran also received 
notice in August 2007, pertaining to the downstream 
disability rating and effective date elements of his claims, 
with subsequent re-adjudication in an April 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the VCAA letters did not satisfy 
all of the elements required by the recent Vazquez-Flores 
decision.  Nonetheless, the Veteran was not prejudiced in 
this instance, as the letters did provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) to support his claims for increased 
compensation.  In addition, the Statement of the Case 
provided the Veteran with the specific rating criteria for 
his service-connected disability and explained how the 
relevant diagnostic code would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In his 
July 2007 Written Brief Presentation, the Veteran listed the 
criteria that he knew to be necessary to support a higher 
rating; he also discussed the severity of his disabilities 
(i.e., "difficulty with motor skills" and the "multiple 
sclerosis has severely impaired and weakened the Veteran").  
Based on this evidence, the Board is satisfied that the 
Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, Social Security 
Administration (SSA) Records, and statements from the 
Veteran, various people who know him, and his representative.  
The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

II.  Increased Rating for a Bilateral Upper Extremity 
Disability 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected disabilities on appeal are 
evaluated under Diagnostic Code 8018-8513, for multiple 
sclerosis residual impairment of both upper extremities.  
Diagnostic Code 8018 for multiple sclerosis provides a 
minimum disability rating of 30 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8018.

Under Diagnostic Code 8513, for neurological impairment of 
all radicular groups of the upper extremities, a 30 percent 
rating is provided for moderate incomplete paralysis 
involving the non-dominant upper extremity and a 40 percent 
rating for moderate incomplete paralysis involving the 
dominant upper extremity.  A 60 percent rating (non-dominant) 
and a 70 percent rating (dominant) requires severe incomplete 
paralysis.  An 80 percent rating (non-dominant) and a 90 
percent rating (dominant) requires complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8513.

The term "incomplete paralysis" with other peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.

The Board notes that the words "slight," "moderate," and 
"severe", as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to ensure that its decisions are 
"equitable and just."  38 C.F.R.    § 4.6.  The Board also 
notes that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of the Board's 
determination of an issue.  The Board evaluates all evidence 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In an August 2000 treatment record, the Veteran's private 
physician, Dr. C. B., noted that the Veteran's power in the 
upper extremities appears to be 5/5 and that there was no 
significant atrophy.  A December 2000 treatment record 
reflected that the Veteran's balance had worsened and he 
weakens more quickly since his medication was stopped.  The 
treatment record also reflected that the Veteran was using a 
walker.  A March 2001 treatment record noted that the Veteran 
was using a full wheel walker.  The Veteran was able to get 
up from a chair.  A July 2001 treatment record reflects a 
definite worsening in his condition.  A June 2002 treatment 
record noted that the Veteran had meralgia paresthetica, but 
on closer examination it could have been a multiple sclerosis 
exacerbation.  The treatment record noted that the Veteran 
had increased reflexes on the right upper extremity.  The 
Veteran used a scooter and a walker.  However, the physician 
noted that the Veteran was a fall risk if he used a walker.  
In June 2002, Dr. C. B., stated in part, that the Veteran 
needed a chore provider.

In June 2002, the Veteran reported, in part, that he was 
slowly losing all of his strength in his arms and that he has 
difficulty reaching, grasping, and holding on to objects.  
(see also September 2002 Written Statement).  Written 
statements from various military friends attested, in part, 
to the fact that the Veteran had, in the past few years, 
"deteriorated to almost a physical vegetable;" "steadily 
deteriorated "from a strong, energetic, vibrant and 
enthusiastic individual to a frail, unsteady, virtually 
immobile individual" and that the Veteran has become a 
virtual shut-in; and "his medical problems have steadily 
degenerated from the point of independent mobility to a cane, 
to a walker, to a motorized cart, and to a second person 
physical assistance." (See written statements dated in 
August 2002 from Capt., USMC, H.F. (ret), LtCol., USMC, J. Y. 
(ret); and LtCol, USMC C. B. (ret)).

A July 2002 private treatment record from Dr. C. B. stated 
that the Veteran had multiple sclerosis and peripheral 
neuropathy.  He also stated that the Veteran had severe 
dystaxia.

An August 2002 written statement from R. B., a registered 
nurse, stated, in part, that the Veteran has had a steady 
decline in his ability to perform activities of daily living 
due to his diagnosis of multiple sclerosis.

In an August 2002 VA examination, the Veteran complained, in 
part, of having an inability to grip objects.  He also stated 
that his shoulders were constantly sore and that his arms 
were progressively weaker.  He reported that the following 
symptomatology for his upper extremities:  tingling, 
numbness, pain, weakness, abnormal sensation, loss of all 
sensation, paralysis, and inability to grasp properly.  The 
VA examiner noted that the Veteran's had generalized muscle 
weakness and muscle wasting.  The VA examiner estimated the 
motor strength at 3/5 in the upper extremities.  The VA 
examiner diagnosed the Veteran with weakness and partial loss 
of use of his upper extremities, but not a total loss.  The 
VA examiner stated that subjective factors consisted of the 
inability to hold things, reach for or grip objects, and 
difficulty in ambulation because of ataxia and weakness.  He 
further noted that the objective factors consisted of firm 
grip bilaterally; however, loss of dexterity, and generalized 
weakness.

VA treatment records from July 2002 to July 2003 reflect 
complaints of weakness and the inability to administer daily 
injections, bathe himself, ambulate, and cook for himself.

A July 2003 statement from a private physician, Dr. I. O., 
noted, in part, that the Veteran had a device for ambulatory 
assistance.  He also noted that the Veteran's multiple 
sclerosis caused gait disturbance, tremors, and spasticity of 
the muscles.

An August 2003 VA examination revealed that the Veteran could 
walk with a walker for about 25 feet.  Upon musculoskeletal 
examination, the VA examiner noted that the Veteran was 
generally weak, but that there was no generalized weakness or 
generalized muscle wasting.  He noted that the Veteran could 
feed himself, fasten his clothing, take a bath, go to the 
toilet, and brush.  The VA examiner noted that the cranial 
nerves were normal and coordination was normal.  The motor 
function of the upper extremities was normal at 5/5.  The 
sensory function was normal.  His reflexes were 2+ in both 
biceps and triceps on the right and left side.  The VA 
examiner diagnosed the Veteran with multiple sclerosis, but 
stated that he did not find very much wrong with his upper 
extremities.  He noted that the Veteran's arm strength was 
5/5 on both sides, and that there were no sensory problems in 
his hands (his grip was good).  

A September 2003 nursing notes from Liberty Nursing Home 
reflects, in part, that the Veteran has unsteady hands, but 
was able to grasp a walker, fork, spoon, and tooth brush.  It 
was noted that the Veteran had difficulty with fine motor 
skills (i.e., writing and ability to grasp and manipulate 
small objects).

VA treatment records from July 2003 to August 2008 reflect 
multiple falls and complaints of increased weakness.  A March 
2004 VA treatment record reflects that the Veteran was unable 
to use a conventional wheelchair because he was unable to 
propel himself forward with his arms.  A May 2005 VA 
treatment record reflects that the Veteran had fallen twice 
since February 2005.  An October 2005 treatment record noted 
that the Veteran fell four times in two weeks.  A November 
2005 VA treatment record reflects that the Veteran fell and 
was hospitalized.  He suffered from fractured vertebra, ribs 
and sprained ankle.  A June 2005 treatment record noted that 
the Veteran was found lying in his waste after a fall.  A 
treatment record during the same month reflects that the 
Veteran declined placement in a Long Term Care Ward because 
it "felt like being captured, when [he] was at Britthaven."  
The hospital wanted to explore possible live-in arrangements.  
A November 2005 treatment record reflected that the Veteran 
wanted to explore assisted living, but was told he was not 
eligible.  A December 2005 treatment record noted that the 
Veteran could no longer take care of himself.  A March 2006 
treatment record reflects that the Veteran was in assisted 
living from December 2005 to March 2006.  A January 2007 
treatment indicated that the Veteran needed 24 hours of home 
care.  The Veteran was hospitalized in January 2007 after a 
fall with injuries to his knees and ankles (although the 
Veteran asserted that he did not fall, but sat down 
abruptly).  A May 2007 treatment record noted that the 
Veteran could use a walker for short distances and that he 
had a left hand tremor.  A February 2007 treatment record 
noted progressive deterioration as demonstrated by frequent 
hospitalizations and temporary placement in nursing homes.  
The Veteran stated in a May 2008 treatment record that he 
needs assistance with getting out of bed daily.  An August 
2008 treatment record reflects that the Veteran was dependant 
in bathing, dressing, and transferring.

The Veteran underwent another VA examination in August 2008.  
The Veteran's claims file was reviewed and the neurologist 
who takes care of the Veteran was also interviewed.  The VA 
examiner noted that the Veteran's multiple sclerosis has 
advanced to the point where his neurologist treats the 
Veteran from his home.  The VA examiner also noted that One 
Home Health Care Agency declined the Veteran because of his 
poor condition and healthcare needs.  The VA examiner stated 
that the Veteran had "incomplete paralysis of all his 
nerves.  He had contactor of both upper and lower extremities 
with atrophy of all his muscles."  He further noted that the 
Veteran was unable to cook for himself and due to weakness 
and fatigue he needed to be fed by hand (although he has 
special utensils designed for eating).  He further noted that 
the Veteran could not dress or feed himself and needed 
assistance for bathing and washing.  The Veteran also slept 
on a gel mattress to prevent breakdown of his skin because he 
was almost bedridden.  He used a walker for transferring from 
bed to chair.  He was no longer able to stand without 
assistance and for any period longer than 1 to 2 minutes.  
The VA examiner stated that this Veteran was unable to 
protect himself from dangers in his environment and unable to 
care for himself.  His rationale was premised on the fact 
that the pathology for multiple sclerosis was a slowly 
progressive central nervous system disease characterized by 
disseminated patches of deymyleination in the brain and 
spinal cord, resulting in multiple varied neurologic symptoms 
and signs.  He noted that patients, especially males, will 
have frequent attacks and were rapidly incapacitated, as in 
the Veteran's case.

In a May 2006 SSA decision, the Veteran was found to be 
disabled since November 1, 1994 due to his multiple sclerosis 
(other disorders of the nervous system).  In reaching this 
determination, the SSA relied on the same medical records in 
the VA claims file.  Therefore, the SSA medical records will 
not be summarized due to the repetitive nature of the 
records. 

The Board finds the record as a whole shows the Veteran's 
disability picture due solely to the upper extremities more 
approximates the "moderate" incomplete paralysis criteria 
in that the Veteran can still use his arms.  The Veteran's 
disability picture due solely to the upper extremities 
consists of the loss of dexterity and generalized weakness, 
the inability to grip objects requiring fine motor skills, 
and feed himself consistently (although he has special 
utensils designed for eating).  The August 2002 VA examiner 
stated that the Veteran had partial loss of use of his upper 
extremities (but not a total loss) in that the Veteran was 
unable to hold things, reach for or grip objects.  The 
examiner also noted that the Veteran had a firm grip 
bilaterally; however, there was loss of dexterity and 
generalized weakness.  The August 2003 VA examiner stated 
that he did not find much wrong with the Veteran's upper 
extremities.  He noted that the Veteran could feed himself, 
fasten his clothing, take a bath, go to the toilet, and 
brush.  The VA examiner noted that the cranial nerves were 
normal and coordination was normal.  The motor function of 
the upper extremities was normal at 5/5.  The sensory 
function was normal.  His reflexes were 2+ in both biceps and 
triceps on the right and left side.  Further, the September 
2003 nursing notes from Liberty Nursing Home reflects, in 
part, that the Veteran has unsteady hands, but was able to 
grasp a walker, fork, spoon, and tooth brush.  The Board 
notes that although the August 2008 VA examiner did not state 
whether the Veteran's condition was "moderate" or 
"severe," the VA examiner stated his opinion in sufficient 
terms that implied that the Veteran's disability is 
moderately disabling in that the Veteran has incomplete 
paralysis of all his upper extremity nerves and atrophy of 
all his upper extremity muscles and that he was able to use a 
walker.  Although the most recent VA examination and 
treatment records reflect that the Veteran is unable to 
dress, stand for any great length of time, cook, and needs 
assistance for bathing and washing, this appears to be 
primarily due to the "overall" debilitating nature of 
multiple sclerosis, particularly the incomplete paralysis of 
both lower extremities (with loss of use of his feet).

A higher rating under Diagnostic Codes 8511-8519 is not 
warranted as there is no medical evidence of complete 
paralysis and the disability picture due solely to the upper 
extremities more approximates the "moderate" criteria.  A 
"severe" case would require a greater degree of significant 
clinical findings to support increased ratings for the upper 
extremities.  By this, we mean that he would have to show 
near-complete paralysis of these extremities, which is not 
supported by the fact that the Veteran still has range of 
motion of his arms and is able to use a walker.

The Veteran's right upper extremity disability due to 
multiple sclerosis has been no more than 40 percent disabling 
and his left upper extremity disability due to multiple 
sclerosis has been no more than 30 percent disabling since 
the date of his claim for increase, so his rating cannot be 
"staged" because this represents his greatest level of 
functional impairment attributable to this condition.  Hart, 
supra.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the manifestations of 
the disability are not in excess of those contemplated by the 
assigned rating.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case of extra-schedular consideration is not 
in order.  

Overall, entitlement to a rating in excess of 40 percent for 
a right upper extremity (major) disability due to multiple 
sclerosis and a rating in excess of 30 percent for a left 
upper extremity (minor) disability due to multiple sclerosis 
is not warranted.


ORDER

A rating in excess of 40 percent for a right upper extremity 
(major) disability due to multiple sclerosis is denied.

A rating in excess of 30 percent for a left upper extremity 
(minor) disability due to multiple sclerosis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


